F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          MAY 14 1998
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    MARGARET STERR,

                Plaintiff-Appellant,

    v.                                                   No. 97-7136
                                                   (D.C. No. 96-CV-459-BU)
    KENNETH S. APFEL, Commissioner                        (E.D. Okla.)
    of Social Security Administration, *

                Defendant-Appellee.




                            ORDER AND JUDGMENT **



Before BALDOCK, EBEL, and MURPHY, Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral




*
      Pursuant to Fed. R. App. P. 43(c), Kenneth S. Apfel is substituted for
John J. Callahan, former Acting Commissioner of Social Security, as the
defendant in this action.
**
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.

      Claimant Margaret Sterr appeals from the district court’s order affirming

the decision of the Commissioner of Social Security denying her application for

disability benefits. Agency regulations establish a five-step sequential analysis

to evaluate disability claims. See Williams v. Bowen, 844 F.2d 748, 750-52

(10th Cir. 1988) (describing five steps in detail). Here, the administrative law

judge (ALJ) reached step four, determining that, during her period of eligibility

for disability benefits, claimant could have returned to her past relevant work.

      Claimant filed suit in district court and the district court, adopting the

magistrate judge’s findings and recommendations, affirmed the agency’s denial

of benefits. Our jurisdiction over this appeal arises from 28 U.S.C. § 1291.

Our review of the agency’s decision is limited to determining whether the

decision is supported by substantial evidence in the record as a whole and whether

the correct legal standards were applied. See Castellano v. Secretary of Health &

Human Servs., 26 F.3d 1027, 1028 (10th Cir. 1994).

      On appeal, claimant contends that 1) the ALJ failed to properly develop the

record with regard to functional limitations resulting from removal of her bladder

in 1985 due to cancer, and 2) therefore failed to make the proper findings

regarding the requirements of claimant’s past relevant work.


                                          -2-
      After careful review of the record on appeal and after consideration of the

parties’ briefs in light of the standards set out above, we conclude that substantial

evidence supports the agency’s decision and that the ALJ applied the correct legal

standards. Further, the district court correctly decided this case. Therefore, for

substantially the same reasons set forth in the magistrate judge’s findings and

recommendations, dated June 9, 1997, the judgment of the United States District

Court for the Eastern District of Oklahoma is AFFIRMED.



                                                     Entered for the Court



                                                     Michael R. Murphy
                                                     Circuit Judge




                                          -3-